DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 07/04/2019.
Claims 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“a weather forecast module configured to detect the weather forecasts for an area in which the vehicle is located;” and a “battery depletion prediction module configured to detect and predict the vehicle's battery charge depletion” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Upon review of the specification the Weather Forecast Module was seen to be “In one embodiment, the weather forecast module 108 is securely positioned in the remote computing system 110. The weather forecast module 5 120 is further connected to a weather forecast service provider 122 to retrieve the meteorological information, for example, temperature, associated with the location of each fleet vehicle 102. In one embodiment, the weather forecast module 120 is an application programming interface (API).” [40]. For the purpose of examination, the Weather forecast module is considered to be any form of program run by a computer which can forecast weather. Through review of the specification, the battery depletion prediction module was seen to be “In one embodiment, the remote computing system further comprises, but not limited to, a battery depletion prediction module, a” [13]. The battery depletion prediction module, for the sake of examining, is seen as a program run on a computer device which can predict depletion of a battery.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-8, 11-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candeloro (U.S. Pub No. 20190295030) in view of Aykol (U.S. Pub No. 20200269719)

Regarding Claim 1
	Candeloro Teaches

A battery maintenance management system of a fleet of vehicle, comprising: (“user may generate several reports to assist in maintaining vehicles health and ensuring that inventory can be properly managed. Each item listed below may be presented in a several different forms (e.g., bar chart, list chart, line graph, pie chart, etc.). [0144] Lot management stagnant status—assists in ensuring vehicles do not sit without moving for too long to prevent dead batteries, flat spots on tires, and utilize the breaks. [0145] Lot management fuel percentage—assists dealership in known how much fuel is in a vehicle. [0146] Lot management battery voltage—manages battery life and aid in identifying batteries before they are depleted.” [143])

an analytical data module positioned in the vehicle, wherein the analytical data module is configured to extract data from the vehicle; (Fig 1, 124 showing an analysis device in a vehicle which sends information about the vehicle to a network; “user may generate several reports to assist in maintaining vehicles health and ensuring that inventory can be properly managed. Each item listed below may be presented in a several different 

a remote computing system configured to receive the extracted data from the analytical data module via a transmission module and [weather forecasts including temperature and sunlight availability data from the weather forecast module and] classify the vehicles according to the extracted data and generate a battery maintenance schedule for each vehicle, wherein the remote computer system comprising: (Fig 1, 108, 122 showing the vehicle connected to a vehicle management system; Fig 2, 220 showing 122 is connected to a database . Network 105 is the transmission module between the vehicle and server; “Lot management stagnant status—assists in ensuring vehicles do not sit without moving for too long to prevent dead batteries,” [144]; “Lot management battery voltage—manages battery life and aid in identifying batteries before they are depleted.” [146] System classifies the vehicles based on if they need to be run to prevent dead batteries. A battery maintenance plan is generated by classifying vehicles when they should be run to recharge the battery 

a server configured to host communications between the remote computing system, the analytical data module, [and the weather forecast module], wherein the server, comprising: (Fig 1, 108 is the vehicle holding analytical data module 124, network 

a battery depletion [prediction module] configured to detect [and predict] the vehicle's battery charge depletion based on the vehicle's extracted data (“first portion 1102 may include telematics data that includes, but is not limited to, current battery voltage,” [114] ; “Lot management battery voltage—manages battery life and aid in identifying batteries before they are depleted.” [143]; “Lot management battery voltage—manages battery life and aid in identifying batteries before they are depleted.” [146] System predicts the battery life and its depletion, based on the vehicles data

a database configured to store the extracted data [and weather forecasts data] received from the analytical data module [and the weather forecast module,] respectively, and (Fig 2, 220 showing the database holds vehicle data and telematics data about the vehicle, 220 is connected to the vehicle through network 205 to management system 122, which is connected to the vehicle analytic data module which is sending data)


Candeloro does not explicitly teach a weather forecast module configured to detect the weather forecasts for an area in which the vehicle is located, weather forecasts including temperature and sunlight availability data from the weather forecast module and weather forecasts data for an area in which the vehicle is located;, weather forecasts data received from the weather forecast module, respectively, a machine learning module configured to test and update the database and forecast the extracted data and weather forecasts data Aykol does explicitly teach:

a weather forecast module configured to detect the weather forecasts for an area in which the vehicle is located;(“At block 516, travel conditions for the vehicle 122 to travel based on the received route request may be estimated. That is, the battery configuration system 110 may determine an existing location of the vehicle 122 (e.g., by obtaining GPS data corresponding to the vehicle's location), determine the location of the destination to which the vehicle 122 is traveling, … determine one or more environmental conditions that may affect the travel and/or battery discharge (e.g., temperature, presence of precipitation, air quality, weather forecast, and/or the like).” [80] System has a system which will detect forecasted weather in the area of the vehicle

a remote computing system configured to receive the extracted data from the analytical data module via a transmission module and weather forecasts including temperature and sunlight availability data from the weather forecast module … and generate a battery maintenance schedule for each vehicle, wherein the remote computer system comprising (“the fleet of vehicles 120 to receive data from the vehicle (e.g., via the vehicle's on-board diagnostics (OBD) port) and transmit the data via the network 100 to another device (e.g., the battery configuration system 110).” [25]; “the battery configuration system 110 may determine an existing location of the vehicle 122 (e.g., by obtaining GPS data corresponding to the vehicle's location), determine the location of the destination to which the vehicle 122 is traveling, determine one or more routes that exist between the existing location of the vehicle 122 and the location of the destination, ., temperature, presence of precipitation, air quality, weather forecast, and/or the like)…Armed with all of the above-mentioned information, the battery configuration system 100 may then determine a target battery charging level at block 520.” [80-82] System is using available information about the vehicles environment to create a required amount of charge needed, which is a maintenance plan to ensure function of the vehicle as it is accounting how this will affect the charge drain. System is connected to a fleet of vehicles and gives this advice to each vehicle. Sunlight availability/ a predicted presence or lack of clouds is a given piece of information in modern weather forecasts.

a battery depletion prediction module configured to detect and predict the vehicle's battery charge depletion based on the vehicle's extracted data and weather forecasts data for an area in which the vehicle is located; (“using a machine learning (ML) model that is used to predict battery pack usage given a particular driving route, driving conditions, weather conditions, and/or the like,” [14]; “The data may also indicate how the battery pack 200 charges or discharges in particular temperatures (e.g., how a pack charges or discharges at a relatively lower temperature versus a relatively higher temperature). In each of these situations, different loads may be sensed for the battery, different requirements in terms of current, different operating conditions, different temperature, and/or the like are imposed on the battery pack 200.”[75]; “At block 516, travel conditions for the vehicle 122 System has a module which predicts the usage/ drain or a vehicles battery based on vehicle data a weather conditions. To predict the required battery charge, the system must have a prediction of required energy/ energy deletion the vehicle will see. The system calculates the vehicles energy requirements and its energy reserve which is used to predict the battery life. Battery depletion the level of charge compared to the energy usage. The system is comparing the required energy needed by the charge level to create a depletion model.


a database configured to store the extracted  weather forecasts data received from the weather forecast module, respectively, (Fig 3a, 350 which is storage in a database; “the battery configuration system 110 may determine an existing location of the vehicle 122 (e.g., by obtaining GPS data corresponding to the vehicle's location), determine the location of the destination to which the vehicle 122 is traveling, determine one or more routes that exist between the existing location of the vehicle 122 and the location of the destination, determine a distance for each of the one or more routes, determine the type of terrain traversed on each of the one or more routes (e.g., grading of roads, type of road material) … determine one or more environmental conditions that may affect the travel and/or battery discharge (e.g., temperature, presence of precipitation, air quality, weather forecast, and/or the like)…Armed with all of the above-mentioned information, the battery configuration system 100 may then determine a target battery charging level at block 520.” [80-82]; “While the data storage component 350 is depicted as a local device, it should be may be a remote storage device, such as, for example, a server computing device, cloud based storage device, or the like. Illustrative data that may be contained within the data storage component 350 includes, but is not limited to, machine learning model data 352, characteristic data 354, and/or pack configuration data 356. The machine learning model data 352 may generally pertain to data that is generated by the one or more machine learning servers 150 (FIG. 1) and/or data that is used for the purposes of generating a machine learning model.”  System receives weather forecast data for the vehicle. The system saves data that is used to update the machine learning model, such as keeping environment data to understand how it changes battery drain of the vehicle. The system using the database to store forecasted weather data to update the model as to how it would change the batteries behavior

a machine learning module configured to test and update the database and forecast the extracted data and weather forecasts data received from the analytical data module in real-time and the weather forecast module, respectively. (“Training and use of a machine learning model generally includes obtaining data pertaining to the cells in battery packs installed in a fleet of currently-operating vehicles. That is, the data used for training is obtained from evaluation of battery packs used in real-world scenarios. The data is then fed into a ML server, which generates a predictive model that can be relied upon in making decisions such as, for example, a particular charging level needed for a particular type of driving.” [14];  “determine one or more environmental conditions that may affect the travel and/or battery discharge (e.g., temperature, presence of precipitation, air quality, weather forecast, and/or the like)…Armed with all of the above-mentioned information, the battery configuration system 100 may then determine a target battery charging level at block 520.” [82] System is using machine learning to understand how the extracted analytical data and the forecasted weather to understand how the variables change battery usage and discharging which in turn is used to understand the required charge level to maintain basic operation of the vehicle. This would work the same for a stationary vehicle as it takes into account vehicle energy requirements and would know the amount of energy lost before the battery dies.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Candeloro to include the teachings of as taught by Aykol to allow for “As such, certain battery packs may not require a full charge for a particular route, particular driving conditions, particular weather conditions, and/or the like. Not having to charge a battery pack fully may be advantageous for one or more reasons, such as, for example, extending the overall life of the battery pack, avoiding excessive charging times, avoiding excessive charging costs, and/or the like.” [2]. The system would allow users to have an understanding of how their vehicle batteries would drain based on analytical and environmental variables to choose an efficient and cost effective charging strategy for the fleet. The use of machine learning only further improve the system.

Regarding claim 2
The combinations of Candeloro and Aykol, as shown in the rejection above, disclosed the limitations of claim 1
Candeloro further teaches:

wherein the extracted data from the analytical data module includes a vehicle identification number, fuel level, battery level, vehicle mileage, and GPS location. System stores, and will extract data regarding vehicle identification number, fuel level, battery level, vehicle mileage, and GPS location)

Regarding claim 3
The combinations of Candeloro and Aykol, as shown in the rejection above, disclosed the limitations of claim 1
Candeloro further teaches:

wherein the analytical data module is at least any one of an onboard computer system, a vehicle operating system, and an onboard diagnostics (OBD). (Fig 1, 124 showing an analysis device on the vehicle; “Telematics device 124 may be a hardware device positioned in a vehicle, such that telematics device 124 tracks statistics Telematics device 124 is an onboard diagnostics device for the vehicle)

Regarding claim 4
The combinations of Candeloro and Aykol, as shown in the rejection above, disclosed the limitations of claim 1
Candeloro further teaches:

wherein the analytical data module is configured to wirelessly communicate to the server of the remote computing system in real- time via a real-time operating system (RTOS) and the transmission module. (Fig 1 showing vehicle operating with a server over a network, connecting vehicle 108 with vehicle management system 122, fig 2 showing 122 connected with database 220; “Vehicle management system 122 allows a real-time (or near real-time) reconciliation process using current accounting balances (e.g., accounting data 229) and physical vehicle location via telematics data 230.” [42] System is allowing real-time communication

Regarding claim 5
The combinations of Candeloro and Aykol, as shown in the rejection above, disclosed the limitations of claim 1
Candeloro further teaches:

wherein the transmission module comprises a cellular chip. (“FIG. 1 is an exemplary block diagram illustrating a computing environment 100, according to one  Network 105 which is the transmission module of the system connects the vehicle and database also to a client device 102. The client device is a mobile device, which means that the transmission module must also have a cellular chip to allow for wireless transmission of data to the client mobile device.

Aykol additionally teaches this limitation (“As illustrated in FIG. 1, the network 100 may include a wide area network, such as the internet, a local area network (LAN), a mobile communications network, a public service telephone network (PSTN) and/or other network and may be configured to electronically connect a battery configuration system 110, one or more vehicles 122 in a fleet of vehicles 120, one or more user computing devices 130, one or more mobile devices 140, one or more machine learning servers 150, and/or one or more battery testing devices 160.” [22] System is connected via a wireless mobile network, the system must be using a cellular chip to connect to the cellular network)

Regarding claim 6
The combinations of Candeloro and Aykol, as shown in the rejection above, disclosed the limitations of claim 1
Candeloro further teaches:

wherein the remote computing system is further configured to connect to a user device via an application programming interface (API) to transfer data related to the vehicle's location, [predicted battery charge depletion], fuel level, and mileage of the vehicle. (Fig 1, showing remote computer device 122 which is connected to a user device 118 by network 105; “client device 102 may be a mobile device, a tablet, a desktop computer, or any computing system having the capabilities described herein. Client device 102 may execute one or more applications 118.” [29]; “Client device 102 may communicate with remote server 106 via network 105. Remote server 106 may be comprised of one or more computing systems. Remote server 106 may manage each vehicle associated with a respective user account.” [30]; “vehicle management system 122 may be provided with changes of location, mileage, fuel percentage, etc., of one or more vehicles 108.. At step 1012, in response to receive updated telematics information, vehicle management system 122 may generate an updated GUI. Updated GUI may include the updated telematics information. For example, if a first vehicle is reported as being on-lot in the first GUI, vehicle management system 122 may visually depict the first vehicle as being off-lot, if, in the interim, vehicle management system 122 received updated information directed to the location of the first vehicle… At step 1014, vehicle management system 122 may transmit updated GUI to client device 102. For example, vehicle management system 122 may transmit information directed to updated GUI to client device 102, via application 118, for rendering and display.” [109-111] In which the GUI is the interface of the API on the user device

Aykol further teaches

to transfer data related to the predicted battery charge depletion (“using a machine learning (ML) model that is used to predict battery pack usage given a particular driving route, driving conditions, weather conditions, and/or the like,” [14]; “At block 516, travel conditions for the vehicle 122 to travel based on the received route request may be estimated. That is, the battery configuration system 110 may determine … determine one or more environmental conditions that may affect the travel and/or battery discharge (e.g., temperature, presence of precipitation, air quality, weather forecast, and/or the like).” [80]; “Each vehicle 122 in the fleet of vehicles 120 can be communicatively coupled to any of the components within the network 100 to transmit data corresponding to the battery pack,” [24] System predicts the depletion of the battery charge due to the required energy the vehicle will use and will transmit battery usage/ depletion information)

Regarding claim 7
The combinations of Candeloro and Aykol, as shown in the rejection above, disclosed the limitations of claim 6
Candeloro further teaches:

wherein the user device is at least any one of a desktop, a laptop, a tablet, a smartphone, a personal digital assistant (PDA), and mobile and/or handheld electronic device. (“client device 102 may be a mobile device, a tablet, a desktop computer, or any computing system having the capabilities described herein. Client device 102 may execute one or more applications 118.” [29];

Regarding claim 8
The combinations of Candeloro and Aykol, as shown in the rejection above, disclosed the limitations of claim 1
Aykol further teaches:

wherein the battery depletion prediction module detects and predicts the vehicle's battery charge depletion using a machine learning algorithm. (“using a machine learning (ML) model that is used to predict battery pack usage given a particular driving route, driving conditions, weather conditions, and/or the like,” [14]; “At block 516, travel conditions for the vehicle 122 to travel based on the received route request may be estimated. That is, the battery configuration system 110 may determine … determine one or more environmental conditions that may affect the travel and/or battery discharge (e.g., temperature, presence of precipitation, air quality, weather forecast, and/or the like).” [80] System is predicting battery usage/ depletion through a machine learning algorithm


Regarding claim 11
The combinations of Candeloro and Aykol, as shown in the rejection above, disclosed the limitations of claim 1
Candeloro further teaches:

wherein the vehicle is at least any one of cars, trucks, buses, semi-trucks, semi-trucks with trailer, tractor trailers, trailers, recreational vehicles (RVs), sport utility vehicle SUVs, campers, limousines, cabs, and vans. (“vehicle management system 122 may manage one or more vehicles associated with a dealership, a loaner enterprise, a rental car agency, and the like. Vehicle management system 122 may generate one or more GUIs that allow end users to more easily manage and track their vehicles.” [92] Disclosure is referring to cars

Regarding claim 12:

Claim 12 recites a Method having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.


Regarding claim 13:
As shown in the rejection above, Candeloro and Aykol disclosed the limitations of claim 12.

Claim 13 recites a Method having substantially the same limitation as claim 2 above, therefore it is rejected for the same reason as claim 2.

Regarding claim 14:
As shown in the rejection above, Candeloro and Aykol disclosed the limitations of claim 12.

14 recites a Method having substantially the same limitation as claim 3 above, therefore it is rejected for the same reason as claim 3.

Regarding claim 15:
As shown in the rejection above, Candeloro and Aykol disclosed the limitations of claim 12.

Claim 15 recites a Method having substantially the same limitation as claim 4 above, therefore it is rejected for the same reason as claim 4.

Regarding claim 16:
As shown in the rejection above, Candeloro and Aykol disclosed the limitations of claim 12.

Claim 16 recites a Method having substantially the same limitation as claim 6 above, therefore it is rejected for the same reason as claim 6.

Regarding claim 17:
As shown in the rejection above, Candeloro and Aykol disclosed the limitations of claim 16.

Claim 17 recites a Method having substantially the same limitation as claim 7 above, therefore it is rejected for the same reason as claim 7.

Regarding claim 19:
As shown in the rejection above, Candeloro and Aykol disclosed the limitations of claim 12.

19 recites a Method having substantially the same limitation as claim 11 above, therefore it is rejected for the same reason as claim 11.

Regarding claim 20:

Claim 20 recites a non-transitory computer storage having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.

Candeloro additionally teaches (“In another embodiment, a system is disclosed herein. The system includes a processor and a memory. The memory includes programming instructions, which, when executed by the processor, performs an operation.” [5])



Claim(s) 9-10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candeloro (U.S. Pub No. 20190295030) and Aykol (U.S. Pub No. 20200269719) in further view of Weather (apple) 

Regarding Claim 9
As shown in the rejection above, Candeloro and Aykol disclose the limitations of claim 1
	
Candeloro and Aykol do not explicitly teach wherein the weather forecast module is further connected to a weather forecast service provider to retrieve the meteorological information associated with the location of each vehicle, However, Weather (apple) does explicitly teach

wherein the weather forecast module is further connected to a weather forecast service provider to retrieve the meteorological information associated with the location of each vehicle. It is well known in the art that weather forecasts are communicated by a weather forecast service. Weather forecasts are set to a location range to give relevant weather information. It is shown that the API receives it weather info from the weather channel, a widely used weather forecast service.

It would have been obvious to one skilled in the art by the effective filing date to have combined the teachings of Candeloro and Aykol with the teachings of Weather (apple) as the use of a weather service provider to have an informed weather forecast while also minimizing cost for the weather forecast system as weather data is readily available from such sources for a given location, as is well known in the art. This would increase efficiency by not requiring a weather measurement station to be operated by the operators of the instant application system which would greatly reduce weather forecast costs. 
 
Regarding Claim 10
As shown in the rejection above, Candeloro and Aykol disclose the limitations of claim 1

Weather (apple) teaches

	wherein the weather forecast module is an application programming interface (API). (As shown in the image on the right, the apple weather app is an API allowing users to change their location to see weather data for a variety of locations through an interface.)


Regarding claim 18
As shown in the rejection above, Candeloro and Aykol disclose the limitations of claim 12

Weather (apple) teaches

wherein the weather forecast module is further connected to a weather forecast service provider to retrieve the meteorological information associated with the location of each vehicle, wherein the weather forecast module is an application programming interface (API). (It is well known in the art that weather forecasts are communicated by a weather forecast service. Weather forecasts are set to a location range to give relevant weather information. It is shown that the API receives it weather info from the weather channel, a widely used weather forecast service. Additionally, as shown in the image on the right, the apple weather app is an API allowing users to change their location to see weather data for a variety of locations through an interface


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dalum (U.S. Pub No. 20130179007): One embodiment relates to a system for idle reduction in a hybrid vehicle. The system includes a control system for causing the vehicle to .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668